
	

115 HR 1133 : Veterans Transplant Coverage Act of 2017
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 1133
		IN THE SENATE OF THE UNITED STATES
		November 8, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend the Veterans Access, Choice, and Accountability Act of 2014 to authorize the Secretary of
			 Veterans Affairs to provide for an operation on a live donor for purposes
			 of conducting a transplant procedure for a veteran, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Transplant Coverage Act of 2017. 2.Authorization to provide for operations on live donors for purposes of conducting transplant procedures for veteransSection 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by adding after subsection (t) the following new subsection:
			
				(u)Transplant procedures with live donors and related services
 (1)In generalSubject to paragraphs (2) and (3), in a case in which a veteran is eligible for a transplant procedure from the Department, the Secretary may provide for an operation on a live donor to carry out such procedure for such veteran, notwithstanding that the live donor may not be eligible for health care from the Department.
 (2)Other servicesSubject to the availability of appropriations for such purpose, the Secretary shall furnish to a live donor any care or services before and after conducting the transplant procedure under paragraph (1) that may be required in connection with such procedure.
 (3)Use of non-Department facilitiesIn carrying out this subsection, the Secretary may provide for the operation described in paragraph (1) on a live donor and furnish to the live donor the care and services described in paragraph (2) at a non-Department facility pursuant to an agreement entered into by the Secretary under this section. The live donor shall be deemed to be an individual eligible for hospital care and medical services at a non-Department facility pursuant to such an agreement solely for the purposes of receiving such operation, care, and services at the non-Department facility..
		
	Passed the House of Representatives November 7, 2017.Karen L. Haas,Clerk.
